In an action to recover damages for false arrest, false imprisonment, malicious prosecution, libel, slander and expenses for medical care, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered May 4, 1967 after a nonjury trial, upon the trial court’s dismissal of the complaint and its award .of $1,525 against plaintiffs on the counterclaim. *934Appeal dismissed, with costs, unless appellants file and serve a proper appendix within 30 days after entry of the order hereon. The appendix submitted on this appeal is patently insufficient for the purpose of passing .on the contentions raised in appellants’ brief. The trial produced at least 560 pages of transcript of which the appendix contains merely a few pages of testimony (see E.. P. Reynolds, Inc. v. Nager Elec. Go., 17 N Y 2d 51; Melville v. Melville, 29 A D 2d 679; Pollack v. Pollack, 25 A D 2d 756; CPLR 5528). Hopkins, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.